Matter of Murphy v Citigroup Global Mkts., Inc. (2019 NY Slip Op 01491)





Matter of Murphy v Citigroup Global Mkts., Inc.


2019 NY Slip Op 01491


Decided on February 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2019

Kapnick, J.P., Webber, Oing, Singh, JJ.


8545 655455/17

[*1]In re David James Murphy, Petitioner-Appellant,
vCitigroup Global Markets, Inc., et al., Respondents-Respondents.


David James Murphy, appellant pro se.
Proskauer Rose LLP, New York (Joseph Baumgarten of counsel), for respondents.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered March 13, 2018, which denied the petition to vacate an arbitration award that dismissed petitioner's claims against his former employer, and granted respondents' cross motion to confirm the award, unanimously affirmed, without costs.
The hearing evidence demonstrates a reasonable basis for the panel's award denying petitioner's claims against his former employer (see Matter of Uram v Garfinkel, 16 AD3d 347, 349 [1st Dept 2005], lv denied 5 NY3d 717 [2005]; D.H. Blair & Co., Inc. v Gottdiener, 462 F3d 95, 110 [2d Cir 2006]). The panel's reference to petitioner's age and marital status did not demonstrate a discriminatory bias against his case. "[B]ias must
be clearly apparent based upon established facts" (Bronx-Lebanon Hosp. Ctr. v Signature Med. Mgt. Group, 6 AD3d 261, 261 [1st Dept 2004]), and here, petitioner himself intertwined his age and martial status in the issues that were before the panel to such a degree that the panel could not disregard their pertinence to the issues to be decided.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2019
CLERK